Citation Nr: 1723836	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for lumbago.

3.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to lumbago.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

5.  Entitlement to service connection for DJD of the left knee, claimed as secondary to DJD of the right knee.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to September 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from dated in August 2008 and August 2012 rating claim.

In the August 2008 rating decision, the RO, inter alia, denied the Veteran's claim for a TDIU.  In February 2009, the Veteran filed a notice of disagreement (NOD) with this denial.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In February 2014, the Board remanded the claim for a TDIU to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim for a TDIU (as reflected in the March 2015 supplemental SOC (SSOC)).

In the August 2012 rating decision, the RO, inter alia, denied the Veteran's claims for service connection for a back disability, a right knee disability, a left knee disability, and radiculopathy of the left lower extremity.  In February 2013, the Veteran filed a NOD with these denials.  A SOC was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9) the same month.  In April 2015, the RO continued to deny these claims for service connection (as reflected in the April 2015 SSOC).

In July 2016, based on an outstanding request for a Board video-conference hearing, the Board took jurisdiction over the claims for service connection on appeal solely for the purpose of remanding them to the AOJ to schedule the Veteran for his requested hearing in connection with these claims.  Also, because the Board found that the issue of entitlement to a TDIU to be inextricably intertwined with the service connection claims, it also held the TDIU claim in abeyance pending the completion of its remand.

In February 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that 10 days prior to the February 2017 Board hearing, the Veteran's representative submitted a written statement withdrawing from appeal the claim for a TDIU.  However, as the Veteran presented testimony with respect to this claim during the February 2017 Board hearing, the Board finds that there has not actually been an effective withdrawal of this claim.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA, claims processing systems.

For reasons expressed below, the claims on appeal are again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the record "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  See McLendon, 20 Vet. App. at 83. 

The Veteran contends that he has current back and right knee disabilities due to active service, specifically in-service injuries.  In this case, a November 2012 VA treatment note and an April 2014 VA general medical examination report show a diagnosis of DJD of the right knee.  Also, a June 2012 letter from the Veteran's private chiropractor, Dr. R.K., shows a diagnosis of lumbago.  Thus, competent evidence of a current back disability and a current right knee disability has been demonstrated.  

In addition, during the February 2017 Board hearing, the Veteran testified that he injured his back in service during mortar school.  He testified that such schooling involved sitting in a mortar pit and shoving ammunition in low bunkers, and that he injured his back doing these activities.  He testified that he never went to see a doctor for his injury because "the Air Force always frowned on you going to doctor to start with."  Also, the Veteran testified that he injured his right knee in service during air base ground defense training, which required him to run through the desert carrying a M60 and all his gear.  He testified that when he was running, he had to make a sharp turn, and "that's when my knee popped."  He testified that he did not go to sick call for his injury because he did not want to go through the training again and indicated that he wanted to avoid any negative "stereotype" of going to sick call and being put on a physical profile.

The Board notes that the Veteran's service treatment records do not document any back or right knee injuries; however, the Veteran is competent to assert the occurrence of an in-service injury.  See 38 C.F.R. § 3.159(a)(2) (2016); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Additionally, the Veteran's DD Form 214 indicates that the he took an air base ground defense course for five weeks in March 1983 and a mortar/FDC basic course for three weeks in September 1984.  As such, the Veteran's report of sitting in a mortar pit and shoving ammunition in low bunkers as well as running through the desert while carrying a M60 and all his gear during service is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2014).

To date, no VA examination has been conducted or medical opinion otherwise sought on the matter of the etiology of the Veteran's lumbago or DJD of the right knee.  However, with respect to each disability, in light of the evidence currently of record, to include the Veteran's competent testimony as to the occurrence of in-service injury and current VA and private treatment records showing current disability, as well as the absence of medical evidence addressing the etiology of the disability, the Board finds that the threshold requirements discussed in McLendon are met, thus warranting VA examination.  

Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician for his lumbago and DJD of the right knee.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Regarding the claims for service connection for radiculopathy of the left lower extremity and DJD of the left knee, the Board notes that the Veteran has claimed that these disabilities are secondary to lumbago and right knee DJD, respectively.  See February 2017 Board Hearing Transcript, pp. 7, 11-12; March 2012 Statement in Support of Claim (VA Form 21-4138).  As such, the claims are inextricably intertwined with the above claims for service connection that are being remanded, and they should be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For that reason, the claims for service connection for radiculopathy of the left lower extremity and for DJD of the left knee are being remanded, as well.  However, given the development being sought with respect to the claims for lumbago and right knee DJD, the examiner should also comment on the relationship, if any, between the Veteran's claimed radiculopathy of the left lower extremity and lumbago, as well as between the Veteran's right and left knee DJD.  The Board notes that the June 2012 letter from Dr. R.K. also shows a diagnosis of radiculitis.  The Board also notes that the November 2012 VA treatment note and the April 2014 VA general medical examination report also show a diagnosis of DJD of the left knee.  

Regarding the claim for a TDIU, as any action with respect to the service connection claims being remanded could affect the claim, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other claims being remanded.  See id.  As Board action on the claim for a TDIU would be premature, at this juncture, this matter is being remanded, as well.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Mountain Home, Tennessee, and that records from those facilities dated through March 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Mountain Home VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since March 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

In addition, in a March 2012 authorization and consent form (VA Form 21-4142), the Veteran indicated that he had undergone private treatment with Dr. R.K. for his back from 2000 until 2006.  A June 2012 letter from Dr. R.K. summarizing the Veteran's treatment, diagnosis, and prognosis for his back condition is of record.  The Board notes that the letter also indicated that Dr. R.K. treated the Veteran for bilateral knee pain and bilateral foot numbness as well.  However, treatment records from Dr. R.K. are otherwise not contained in the record, and the submitted authorization and consent form has now expired.

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records from Dr. R.K. dated since 2000.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Mountain Home VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include records from Dr. R.K. since 2000.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his claims for lumbago, radiculopathy of the left lower extremity, DJD of the right knee, and DJD of the left knee.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to lumbago-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service; or (b) is otherwise medically-related to the Veteran's active service-to include, the Veteran's report that he injured his back while sitting in a mortar pit and shoving ammunition in low bunkers during mortar school.

With respect to radiculopathy of the left lower extremity-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR (b) is or has been aggravated (worsened beyond natural progression) by lumbago.

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

With respect to DJD of the right knee-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service; or (b) is otherwise medically-related to the Veteran's active service-to include, the Veteran's report that he injured his right knee when his knee "popped" as he was making a sharp turn as he was running through the desert while carrying a M60 and all his gear during air base ground defense training.

With respect to DJD of the left knee-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR (b) is or has been aggravated (worsened beyond natural progression) by right knee DJD.

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing all the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports in this regard must be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



